UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7517



MARCUS W. TUNSTALL,

                                                Petitioner - Appellant,

          versus


JACK KAVANAGH; ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                                               Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
97-4044-DKC)


Submitted:   October 8, 1999                 Decided:   October 22, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcus W. Tunstall, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Annabelle Louise Lisic, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marcus W. Tunstall seeks to appeal the district court's order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See Tunstall v. Kavanagh No. CA-

97-4044-DKC(D. Md. May 28, 1998).       We deny Tunstall's motions for

release on recognizance or surety, to place case in abeyance for

further litigation in the district court, and for a transcript at

Government expense.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                             DISMISSED




                                   2